Name: Decision of the EEA Joint Committee No 33/1999 of 26 March 1999 amending Annex VI (social security) to the EEA Agreement
 Type: Decision
 Subject Matter: international law;  employment;  family;  labour market;  social protection;  migration
 Date Published: 2000-10-19

 Avis juridique important|22000D1019(06)Decision of the EEA Joint Committee No 33/1999 of 26 March 1999 amending Annex VI (social security) to the EEA Agreement Official Journal L 266 , 19/10/2000 P. 0018 - 0019Decision of the EEA Joint CommitteeNo 33/1999of 26 March 1999amending Annex VI (social security) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex VI to the Agreement was amended by Decision No 68/98 of the EEA Joint Committee of 4 July 1998(1).(2) Council Regulation (EC) No 1223/98 of 4 June 1998 amending Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71(2) is to be incorporated into the Agreement.(3) Several adaptations to Council Regulation (EEC) No 574/72 of 21 March 1972 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community as updated by Council Regulation (EC) No 118/97 of 2 December 1996(3) and to Decision No 151 of 22 April 1993 concerning the application of Article 10a of Regulation (EEC) No 1408/71 and Article 2 of Regulation (EEC) No 1247/92(4), adopted by the Administrative Commission on Social Security for Migrant Workers, are to be updated,HAS DECIDED AS FOLLOWS:Article 1Annex VI (social security) to the Agreement shall be amended as set out in Articles 2, 3 and 4.Article 2In point 1 (Council Regulation (EEC) No 1408/71), the following indent shall be added:"- 398 R 1223: Council Regulation (EC) No 1223/98 of 4 June 1998 (OJ L 168, 13.6.1998, p. 1)."Article 3In point 2 (Council Regulation (EEC) No 574/72), the following indent shall be added:"- 398 R 1223: Council Regulation (EC) No 1223/98 of 4 June 1998 (OJ L 168, 13.6.1998, p. 1)."Article 4The words "National Insurance Office for Social Insurance Abroad" shall be replaced by "National Office for Social Insurance Abroad" in point 2 (Council Regulation (EEC) No 574/72) in adaptations (b) and (m), heading "R. NORWAY", and in point 3.38 (Decision No 151), heading "14. Norway".Article 5The texts of Regulation (EC) No 1223/98 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 6This Decision shall enter into force on 27 March 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 7This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 March 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 123, 13.5.1999, p. 64.(2) OJ L 168, 13.6.1998, p. 1.(3) OJ L 28, 30.1.1997, p. 1.(4) OJ L 244, 19.9.1994, p. 1.